Citation Nr: 0416682	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  01-02 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased disability rating for service-
connected degenerative disc disease of L4-L5, L5-S1, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of a rating decision rendered in December 
1999 by the Department of Veterans Affairs (VA) Regional 
Office in St. Louis, Missouri (the RO).

Procedural history

The veteran retired from the United States Army in November 
1999 after over twenty years of active duty.

In the December 1999 rating decision, the RO granted 
entitlement to service connection for low back disability, 
hepatitis C, a scar of the trunk and extremities, left 
shoulder injury, right wrist injury, and dental disability, 
with 10 percent evaluations assigned for the back and dental 
disabilities and noncompensable (zero percent) evaluations 
assigned for the other disabilities.  The veteran timely 
appealed the assigned ratings.  

Subsequently, the RO awarded a 20 percent disability rating 
for the service-connected left shoulder injury.  In June 
2001, the veteran indicated that he was satisfied with the 20 
percent disability rating assigned for his service-connected 
left shoulder disability and that he wanted to withdraw his 
appeal as to all issues, except for the low back disability.  
See 38 C.F.R. § 20.204 (2003).  

In September 2003, the Board remanded the issue of 
entitlement to an increased disability rating for the 
veteran's service-connected low back disorder.  In a January 
2004 rating decision, the RO increased the rating for that 
disorder, characterized as degenerative disc disease, L4-L5, 
L5-S1, to 20 percent, effective as of December 1, 1999, the 
day following the veteran's last day of active service.  This 
action did not constitute a full grant of benefits sought, 
and the veteran has not expressed satisfaction, and so the 
case is again before the Board for appellate consideration.  
See AB v. Brown, 6 Vet. App. 35 (1993) [on claim for an 
increased disability rating, claimant will generally be 
presumed to be seeking maximum benefit allowed by law and 
regulation and thus such claim remains in controversy where 
less than maximum available benefit is awarded].

FINDING OF FACT

The veteran's service-connected degenerative disc disease, 
L4-L5, L5-S1, is manifested primarily by limited motion less 
than severe in degree, and by episodes of incapacity 
totalling less than four weeks in a one-year period.


CONCLUSION OF LAW

The criteria for an increased disability rating for service-
connected degenerative disc disease, L4-L5, L5-S1, are not 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285 through 5295 (prior to September 26, 
2003); Diagnostic Codes 5235 through 5245 (as of September 
26, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an increased disability 
rating for his service-connected degenerative disc disease, 
L4-L5, L5-S1, currently rated 20 percent disabling.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The Board observes that the veteran was notified by the 
December 1999 rating decision, by the January 2001 SOC, by 
the September 2003 Board remand, and by the January 2004 
supplemental statement of the case (SSOC), of the pertinent 
law and regulations, and of the particular deficiencies in 
the evidence with respect to his claim.  It is noted that the 
January 2004 SSOC set forth the rating criteria that pertain 
to the spine which were amended as of September 26, 2003.

More significantly, a letter was sent to the veteran in April 
2001, with a copy to his representative, which specifically 
referenced the VCAA.  Crucially, the veteran was informed by 
means of this letter as to what evidence he was required to 
provide and what evidence VA would attempt to obtain on his 
behalf.  The letter explained that VA would make reasonable 
efforts to help him get records relevant to his claim.  The 
veteran was notified specifically of the information required 
of him.  He was provided a VA Form 21-4142 and was asked to 
provide the names and address of all doctors and medical 
facilities that have treated him.  The veteran was notified 
specifically of the information VA would attempt to obtain on 
his behalf.  He was informed that VA would attempt to obtain 
records from any doctors or medical facilities he identified.  

The Board finds that these documents properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to VA that 
was necessary to substantiate his claim, and they properly 
indicated which portion of that information and evidence was 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  The Board notes 
that while the April 2001 letter and the January 2004 SSOC 
each requested a response within 60 days, the veteran was 
expressly advised in April 2001 that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  The Board also notes 
that the SSOC was issued to the veteran more than one year 
following the expiration of the one-year period following the 
April 2001 notification of the evidence necessary to 
substantiate his claim.  Accordingly, the RO's notice is not 
invalid or inadequate.  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.
In particular, the veteran was afforded VA examinations in 
August 1999 and in May 2001.  There is no indication that any 
records exist that have not been obtained.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).

The Board additionally observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2003).  The veteran declined a personal hearing. 

Accordingly, the Board will proceed to a decision on the 
merits as to the increased rating issue.   

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2003).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

Specific schedular criteria 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

During the pendency of the veteran's claim, VA issued revised 
regulations amending the portion of the rating schedule 
dealing with disorders of the spine.  
The veteran's disability will be evaluated under both 
versions of the schedular criteria.

The veteran's low back disorder is currently rated under 38 
C.F.R. § 4.71a, Diagnostic Code 5242 [degenerative arthritis 
of the spine] (2003).  Specific schedular criteria, effective 
as of September 26, 2003 (see 68 Fed. Reg. 51454-51456 
(August 27, 2003), pertaining to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 through 5242, are as follows:

Unfavorable ankylosis of the entire spine is 100 percent 
disabling.  Unfavorable ankylosis of the entire thoracolumbar 
spine is 50 percent disabling.  Unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine, is 40 percent 
disabling.

In addition, forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis, is 20 percent disabling.  Forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or vertebral body 
fracture with loss of 50 percent or more of the height, is 10 
percent disabling.  

The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.

In addition, intervertebral disc syndrome is evaluated either 
under the above criteria, or by the duration of 
incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.  Specifically, incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months is 60 percent disabling; incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months is 40 percent disabling; 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months is 20 
percent disabling; and incapacitating episodes having a total 
duration of at least 1 week but less than 2 weeks during the 
past 12 months is 10 percent disabling.

The new rating criteria also stipulate that, for VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion are the maximum that can be sued for 
calculation of the combined range of motion.  

Prior to September 26, 2003, the VA Schedule read as follows: 

Residuals of a vertebral fracture, with cord involvement, 
bedridden, or requiring long leg braces, is 100 percent 
disabling.  Residuals of a vertebral fracture without cord 
involvement, but with abnormal mobility requiring a neck 
brace (jury mast), is 60 percent disabling.  Complete bony 
fixation (ankylosis) of the spine at an unfavorable angle is 
100 percent disabling, while complete bony fixation 
(ankylosis) of the spine at a favorable angle is 60 percent 
disabling.

Unfavorable ankylosis of the cervical spine is 40 percent 
disabling, while favorable cervical spine ankylosis is 30 
percent disabling.  Unfavorable ankylosis of the dorsal spine 
is 30 percent disabling, while favorable dorsal spine 
ankylosis is 20 percent disabling.  Unfavorable ankylosis of 
the lumbar spine is 50 percent disabling, while favorable 
lumbar spine ankylosis is 40 percent disabling.  

Severe limitation of motion of the cervical spine is 30 
percent disabling, while moderate cervical spine limitation 
of motion is 20 percent disabling and slight cervical spine 
limitation of motion is 10 percent disabling.  Severe and 
moderate limitation of motion of the dorsal (thoracic) spine 
is 10 percent disabling, while slight dorsal (thoracic) spine 
limitation of motion is noncompensable (zero percent 
disabling).  Severe limitation of motion of the lumbar spine 
is 40 percent disabling, while moderate lumbar spine 
limitation of motion is 20 percent disabling and slight 
lumbar spine limitation of motion is 10 percent disabling.  

Intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months is 60 percent disabling; incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months is 40 percent disabling; 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months is 20 
percent disabling; and incapacitating episodes having a total 
duration of at least 1 week but less than 2 weeks during the 
past 12 months is 10 percent disabling.

Sacro-iliac injury and weakness, and lumbosacral strain, are 
evaluated as follows:  severe impairment, with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of these symptoms with abnormal mobility on forced motion, is 
40 percent disabling.  Muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position, is 20 percent disabling.  Characteristic 
pain on motion is 10 percent disabling.  Sacro-iliac injury 
and weakness, or lumbosacral strain, with slight subjective 
symptoms only is noncompensable (zero percent disabling).

The Board observes that both standards rely on the 
application of limitation of motion, concomitant symptoms 
such as muscle spasms, and (with regard to intervertebral 
disc syndrome) the number of incapacitating episodes.

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See, in general, DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance. According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements. In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion. Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40 
(2003).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint. 38 C.F.R. § 4.59 (2003).

Fenderson considerations

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2003); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Factual background

The evidence consists primarily of the reports of two VA 
medical examinations, conducted in August 1999 and May 2001.  
The report of the August 1999 VA examination shows that the 
veteran indicated that he experienced daily pain and 
stiffness, especially on arising or whenever he bent over, 
and compensated for his back problems when engaging in 
exercise.  He reported that he used Motrin "every five 
hours."  He indicated that his back condition was aggravated 
by running, manual labor, and exercise.  

On examination in August 1999, the veteran exhibited full 
range of lumbar spine motion, albeit with pain on his lower 
right back on full flexion.  There was some palpable 
tenderness over the mid- and lower spine; the veteran 
experienced a brief muscle spasm while lying on the 
examination table.  There was no joint laxity, muscle 
atrophy, or body residual of any fracture.  The report 
indicates diagnoses to include chronic musculoskeletal low 
back pain.  The report of radiologic studies conducted of the 
lumbosacral spine at that time indicates findings of no 
fractures, dislocations or bony erosions.  There was no 
spondylolisthesis, nor were significant degenerative changes 
noted, and all other bony, soft tissue, and joint structures 
were normal.  The report notes an impression of normal 
lumbosacral spine series.

The report of the second VA examination, conducted in May 
2001, shows that the veteran was able to flex to 50 degrees 
without pain, and to 60 degrees with pain.  He was able to 
extend to 20 degrees without pain, and to 30 degrees with 
pain.  Right lateral flexion was limited to 70 degrees 
without pain, and to 80 degrees with pain, while left lateral 
flexion was limited to 60 degrees without pain and to 70 
degrees with pain.  The report notes that the veteran 
indicated that his pain was a "5 or 6" (apparently on a 
scale of 1-10) in his low back region radiating to his 
buttocks, with exacerbation by any type of activity, bending, 
twisting, or lifting.  He also indicated that his pain can 
flare up to a 10 once a month for a period lasting several 
hours.  On radiographic study of the lumbar spine, it was 
noted that the lumbar vertebral bodies were well aligned, and 
that the vertebral body heights were well maintained.  There 
was very mild narrowing of the L4-5 disc space, although the 
remaining disc spaces were well maintained.  The radiographic 
study report included an impression of "mild" disc space 
narrowing and degenerative change at L4-5.  

Analysis

The veteran is seeking an increased disability rating for his 
service-connected PTSD, which is evaluated as 20 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5242 (as 
of September 26, 2003) and Diagnostic Code 5295 (prior to 
September 26, 2003).  

Schedular rating

The Board has carefully reviewed the evidence of record.  It 
has been contended by and on behalf of the veteran, in 
essence, that his low back symptomatology, which is currently 
evaluated as 20 percent disabling, is in fact more severe 
than is reflected by that rating.  

As noted above, the Board has reviewed the evidence in light 
of the rating criteria which were in effect prior to 
September 26, 2003 and the criteria that became effective on 
that date.  As discussed above, both criteria are dependent 
on limitation of motion and on symptomatology such as muscle 
spasm.    

Under the current criteria which became effective on 
September 26, 2003, a rating greater than 20 percent requires 
forward flexion of the thoracolumbar spine to no more than 30 
degrees or favorable ankylosis of the entire thoracolumbar 
spine (in either circumstance, a 40 percent rating is 
assigned).  The report of the August 1999 VA examination, 
however, shows that the veteran accomplished full range of 
lumbar spine motion.  In addition the medical record is 
devoid of information as to the number and duration of any 
incapacitating episodes; significantly, while the veteran at 
that time reported daily pain that was exacerbated by 
physical activity, he did not indicate that he experienced 
episodes in which he was incapacitated. 

Likewise, the report of the May 2001 VA examination shows 
that the veteran was able to flex to 50 degrees without pain, 
and to 60 degrees with pain; both ranges of motion exceed the 
limitation to 30 degrees of forward flexion required for a 
higher (40 percent) rating; moreover, this report does not 
indicate that there was favorable ankylosis of the 
thoracolumbar spine.  The report does show that the veteran 
described what could be considered to be incapacitating 
episodes, wherein his pain flared to a "10" on a 1-10 scale 
for several hours once per month.  Even if the Board was to 
assume that "several hours" constituted a period of up to 6 
hours, the fact that such episodes occurred only monthly 
means that he experienced no more than 72 hours (3 days) of 
incapacity yearly.  Under Diagnostic Code 5243, a rating in 
excess of the current 20 percent requires incapacitating 
episodes with a total duration of at least four weeks.

A similar analysis, and conclusion, results from application 
of the diagnostic criteria that were in effect prior to 
September 26, 2003.  Under those criteria, a rating in excess 
of 20 percent is appropriate for favorable lumbar spine 
ankylosis or for severe limitation of lumbar spine motion; in 
such circumstances, a 40 percent rating is assignable.  A 
higher (40 percent) evaluation is also appropriate for 
incapacitating episodes having a total duration of at least 
four weeks during the past 12 months.  In addition, 
lumbosacral strain manifested by severe impairment is 40 
percent disabling.

The report of the August 1999 VA examination, as discussed 
above, does not indicate that the lumbar spine was either 
ankylosed or limited in motion to any degree.  It does not 
indicate that the veteran reported experiencing any episodes 
whereby he could be described as incapacitated.  Moreover, it 
does not show that there was lumbosacral strain manifested by 
severe impairment, in the absence of such symptoms as listing 
of the whole spine to the opposite side, marked limitation of 
forward bending in the standing position, or abnormal 
mobility on forced motion.

With regard to the report of the May 2001 examination, the 
lumbar spine was not ankylosed, nor was motion severely 
limited; flexion was possible to 50 degrees without pain, 
extension was possible to 20 degrees without pain, right 
lateral flexion was possible to 70 degrees without pain, and 
left lateral flexion was possible to 60 degrees without pain.  
Such impairment is not severe in nature.  (It is noted, for 
example, that the revised criteria indicate that normal 
forward flexion of the thoracolumbar spine is from zero 
degrees to 90 degrees; flexion to 50 degrees without pain 
cannot be considered severe.)

In brief, for reasons expressed above the Board concludes 
that a rating greater than 20 percent is not warranted under 
either rating standard.  


DeLuca considerations

The Board additionally finds that the 20 percent rating 
adequately provides for any functional impairment that may 
result from his degenerative disc disease.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In August 1999, in fact, there was 
apparently little, if any, such impairment, inasmuch as the 
veteran had full range of lumbar spine motion.  In May 2001, 
while the veteran exhibited impaired lumbar spine motion, the 
motion he demonstrated with pain was no more than moderate in 
degree of impairment.  Moreover, and crucially, there is 
little if any evidence of weakness, incoordination, 
fatigability and the like associated with the service-
connected lumbar spine disability which would warrant the 
assignment of additional disability. 

Fenderson considerations

As discussed in the law and regulations section above, under 
Fenderson the Board must determine whether staged ratings are 
appropriate in this case.

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
degenerative disc disease has not changed appreciably since 
service connection was granted as of December 1999.  The 
medical evidence, and in particular the examination reports 
discussed above, does not indicate symptoms that would 
approximate a rating higher than 20 percent at any time 
during the period of time under consideration.  Based on the 
evidence, the Board finds that a 20 percent disability rating 
was properly assigned for the entire period since December 1, 
1999, the effective date for the award of service connection 
for the disability.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected degenerative disc disease, 
L4-L5 and L5-S1.  For reasons explained in detail above, 
neither version of the rating criteria allow for the award of 
a disability rating in excess of 20 percent for the veteran's 
degenerative disc disease, L4-L5, L5-S1.  The benefit sought 
on appeal is accordingly denied.


ORDER

Entitlement to an increased disability rating for service-
connected degenerative disc disease, L4-L5 and L5-S1 is 
denied.




	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



